 



Exhibit 10.43(b)
SECOND AMENDMENT TO THE SERIES 2003-4 SUPPLEMENT
          This SECOND AMENDMENT (this “Amendment”), dated as of December 23,
2005, amends the Series 2003-4 Supplement (the “Series 2003-4 Supplement”),
dated as of June 19, 2003, as amended by the First Amendment thereto, dated as
of June 3, 2004, and is between CENDANT RENTAL CAR FUNDING (AESOP) LLC (formerly
known as AESOP Funding II L.L.C.), a special purpose limited liability company
established under the laws of Delaware (“CRCF”), THE BANK OF NEW YORK, a New
York banking corporation, as trustee (in such capacity, the “Trustee”) and as
agent for the benefit of the Series 2003-4 Noteholders and the Surety Provider
(in such capacity, the “Series 2003-4 Agent”), to the Second Amended and
Restated Base Indenture, dated as of June 3, 2004, between CRCF and the Trustee
(as amended, modified or supplemented from time to time, exclusive of
Supplements creating a new Series of Notes, the “Base Indenture”). All
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings provided therefor in the Definitions List attached as
Schedule I to the Base Indenture (as amended through the date hereof) or the
Series 2003-4 Supplement, as applicable.
W I T N E S S E T H:
          WHEREAS, pursuant to Section 12.2(i) of the Base Indenture, an
amendment to any Supplement which amends the applicable amount of Enhancement
requires the consent of CRCF, the Trustee and each affected Noteholder of the
applicable Series of Notes;
          WHEREAS, pursuant to Section 6.11 of the Series 2003-4 Supplement, the
Surety Provider is deemed to be the sole holder of the Series 2003-4 Notes for
the purpose of giving all consents, waivers and approvals under the
Series 2003-4 Supplement and the Base Indenture on behalf of the Series 2003-4
Notes;
          WHEREAS, the parties desire to amend the Series 2003-4 Supplement
(1) to increase the Series 2003-4 Required Enhancement Percentage when an Event
of Bankruptcy has occurred with respect to a Manufacturer of Program Vehicles,
(2) to modify certain Series 2003-4 Maximum Manufacturer Amounts and (3) to make
conforming changes; and
          WHEREAS, CRCF has requested the Trustee, the Series 2003-4 Agent and
each Noteholder to, and, upon this Amendment becoming effective, CRCF, the
Trustee, the Series 2003-4 Agent and the Surety Provider voting as the sole
Noteholder have agreed to, amend certain provisions of the Series 2003-4
Supplement as set forth herein;
          NOW, THEREFORE, it is agreed:
          1. Article I(b) of the Series 2003-4 Supplement is hereby amended to
include the following definitions in appropriate alphabetical order:

 



--------------------------------------------------------------------------------



 



     “Adjusted Net Book Value” means, as of any date of determination, an amount
equal to the aggregate Net Book Value of all Included Program Vehicles less the
Aggregate Adjustment Amount posted by CRCF with respect to all Included Program
Vehicles.
     “Included Program Vehicles” means, as of any date of determination, each
Adjusted Program Vehicle manufactured by a Manufacturer whose initial filing in
respect of its Chapter 11 Proceedings occurred more than nine months preceding
such date of determination.
     “Market Value Average” means, as of any day, the percentage equivalent of a
fraction, the numerator of which is the average of the Non-Program Fleet Market
Value as of the preceding Determination Date and the two Determination Dates
precedent thereto and the denominator of which is the sum of the average of the
aggregate Net Book Value of all Non-Program Vehicles (excluding (i) any
Unaccepted Program Vehicles and (ii) any Excluded Redesignated Vehicles) and the
average Adjusted Net Book Value for all Included Program Vehicles leased under
the AESOP I Operating Lease and the Finance Lease as of the preceding
Determination Date and the two Determination Dates precedent thereto.
     “Non-Program Fleet Market Value” means, with respect to all Non-Program
Vehicles and Included Program Vehicles (excluding (i) any Unaccepted Program
Vehicles and (ii) any Excluded Redesignated Vehicles) as of any date of
determination, the sum of the respective Market Values of each such Non-Program
Vehicle and each such Included Program Vehicle subject to the AESOP I Operating
Lease or the Finance Lease as of such date. For purposes of computing the
Non-Program Fleet Market Value, the “Market Value” of a Non-Program Vehicle and
an Included Program Vehicle means the market value of such Vehicle as specified
in the most recently published NADA Guide for the model class and model year of
such Vehicle based on the average equipment and the average mileage of each
Vehicle of such model class and model year then leased under the AESOP I
Operating Lease and the Finance Lease. If such Vehicle is not listed in the most
recently published NADA Guide, then the “Market Value” of a Non-Program Vehicle
and an Included Program Vehicle means the Capitalized Cost of such Vehicle less
depreciation charges accrued in respect of such Vehicle since the date of such
Vehicle’s purchase. Notwithstanding the foregoing, if a Non-Program Vehicle is
subject to a Manufacturer Program and for so long as no Manufacturer Event of
Default has occurred with respect to the related Manufacturer, the Market Value
of such Non-Program Vehicle as of any date of determination, will equal the
Repurchase Price on such date with respect to such Vehicle under such
Manufacturer Program.
     “Series 2003-4 Bankrupt Manufacturer Vehicle Percentage” means, as of any
date of determination, a fraction, expressed as a percentage, (i) the numerator
of which is the aggregate Net Book Value of all Program Vehicles manufactured by
a Bankrupt Manufacturer and leased under the AESOP I Operating Lease as of such
date and (ii) the denominator of which is the aggregate Net Book Value of all
Vehicles leased under the AESOP I Operating Lease as of such date; provided
that, solely for the purposes of clause (i) of this definition, if a Bankrupt
Manufacturer is the debtor in Chapter 11 Proceedings

-2-



--------------------------------------------------------------------------------



 



until the thirtieth (30th) calendar day following commencement of such
Chapter 11 Proceedings, the Net Book Value of all Program Vehicles Manufactured
by such Bankrupt Manufacturer shall be deemed to be zero.
     “Series 2003-4 Required Incremental Bankrupt Manufacturer Rate” means
(i) as of any date following the occurrence of an Event of Bankruptcy with
respect to a Manufacturer of Program Vehicles, the excess of (A) the
Series 2003-4 Required Non-Program Enhancement Percentage as of such date over
(B) 13.9% and (ii) as of any other date of determination, zero.
          2. Each of the following defined terms, as set forth in Article I(b)
of the Series 2003-4 Supplement, is hereby amended and restated in its entirety
as follows:
     “Series 2003-4 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount”
means, as of any day, with respect to Kia, Isuzu, Subaru, Hyundai and Suzuki, in
the aggregate, an amount equal to 20% of the aggregate Net Book Value of all
Vehicles leased under the Leases on such day.
     “Series 2003-4 Maximum Non-Program Vehicle Percentage” means, as of any
date of determination, 40%; provided that the Series 2003-4 Maximum Non-Program
Vehicle Percentage as of any date of determination shall be increased by a
fraction, expressed as a percentage, the numerator of which is the aggregate Net
Book Value of all Redesignated Vehicles manufactured by each Bankrupt
Manufacturer and each other Manufacturer with respect to which a Manufacturer
Event of Default has occurred and leased as of such date under the AESOP I
Operating Lease or the Finance Lease as of such date and the denominator of
which is the aggregate Net Book Value of all Vehicles leased under the Leases as
of such date.
     “Series 2003-4 Maximum Manufacturer Amount” means, as of any day, any of
the Series 2003-4 Maximum Mitsubishi Amount, the Series 2003-4 Maximum
Individual Kia/Isuzu/Subaru Amount, the Series 2003-4 Maximum Individual
Hyundai/Suzuki Amount or the Series 2003-4 Maximum Aggregate
Kia/Isuzu/Subaru/Hyundai/Suzuki Amount.
     “Series 2003-4 Required Enhancement Amount” means, as of any date of
determination, the sum of (i) the product of the Series 2003-4 Required
Enhancement Percentage as of such date and the Series 2003-4 Invested Amount as
of such date, (ii) the Series 2003-4 AESOP I Operating Lease Vehicle Percentage
as of the immediately preceding Business Day of the excess, if any, of the
Non-Program Vehicle Amount as of such date over the Series 2003-4 Maximum
Non-Program Vehicle Amount as of such date, (iii) the Series 2003-4 AESOP I
Operating Lease Vehicle Percentage as of the immediately preceding Business Day
of the excess, if any, of the aggregate Net Book Value of all Vehicles
manufactured by Mitsubishi and leased under the Leases as of such date over the
Series 2003-4 Maximum Mitsubishi Amount as of such date, (iv) the Series 2003-4
AESOP I Operating Lease Vehicle Percentage as of the immediately preceding
Business Day of the excess, if any, of the aggregate Net Book Value of all
Vehicles manufactured by Kia, Isuzu or Subaru, individually, and leased under
the

-3-



--------------------------------------------------------------------------------



 



Leases as of such date over the Series 2003-4 Maximum Individual
Kia/Isuzu/Subaru Amount as of such date, (v) the Series 2003-4 AESOP I Operating
Lease Vehicle Percentage as of the immediately preceding Business Day of the
excess, if any, of the aggregate Net Book Value of all Vehicles manufactured by
Hyundai or Suzuki, individually, and leased under the Leases as of such date
over the Series 2003-4 Maximum Individual Hyundai/Suzuki Amount as of such date,
(vi) the Series 2003-4 AESOP I Operating Lease Vehicle Percentage as of the
immediately preceding Business Day of the excess, if any, of the aggregate Net
Book Value of all Vehicles manufactured by Kia, Isuzu, Subaru, Hyundai or
Suzuki, in the aggregate, and leased under the Leases as of such date over the
Series 2003-4 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount as of
such date, (vii) the Series 2003-4 AESOP I Operating Lease Vehicle Percentage as
of the immediately preceding Business Day of the excess, if any, of the
Specified States Amount as of such date over the Series 2003-4 Maximum Specified
States Amount as of such date, (viii) the Series 2003-4 AESOP I Operating Lease
Vehicle Percentage as of the immediately preceding Business Day of the excess,
if any, of the Non-Eligible Manufacturer Amount as of such date over the
Series 2003-4 Maximum Non-Eligible Manufacturer Amount as of such date and
(ix) the Series 2003-4 Percentage of any Aggregate Adjustment Amount.
     “Series 2003-4 Required Enhancement Percentage” means, as of any date of
determination, the sum of (i) the product of (A) 13.9% and (B) the Series 2003-4
Program Vehicle Percentage as of such date, (ii) the product of (A) the
Series 2003-4 Required Non-Program Enhancement Percentage as of such date and
(B) the Series 2003-4 Non-Program Vehicle Percentage as of such date, and
(iii) the product of (A) the Series 2003-4 Required Incremental Bankrupt
Manufacturer Rate as of such date and (B) the Series 2003-4 Bankrupt
Manufacturer Vehicle Percentage as of such date.
          3. Article I(b) of the Series 2003-4 Supplement is hereby amended by
deleting the definition “Series 2003-4 Maximum Individual
Kia/Isuzu/Subaru/Hyundai/Suzuki Amount” and inserting the following definitions
in appropriate alphabetical order:
     “Series 2003-4 Maximum Individual Kia/Isuzu/Subaru Amount” means, as of any
day, with respect to Kia, Isuzu or Subaru, individually, an amount equal to 5%
of the aggregate Net Book Value of all Vehicles leased under the Leases on such
day.
     “Series 2003-4 Maximum Individual Hyundai/Suzuki Amount” means, as of any
day, with respect to Hyundai or Suzuki, individually, an amount equal to 7.5% of
the aggregate Net Book Value of all Vehicles leased under the Leases on such
day.
          4. This Amendment is limited as specified and, except as expressly
stated herein, shall not constitute a modification, acceptance or waiver of any
other provision of the Series 2003-4 Supplement.
          5. This Amendment shall become effective as of the date (the
“Amendment Effective Date”) on which each of the following have occurred:
(i) each of the parties hereto shall have executed and delivered this Amendment
to the Trustee, (ii) the Rating Agency Consent Condition shall have been
satisfied with respect to this Amendment, (iii) all certificates

-4-



--------------------------------------------------------------------------------



 




and opinions of counsel required under the Base Indenture shall have been
delivered to the Trustee and (iv) the Surety Provider, as the Requisite
Noteholders, shall have consented hereto.
          6. From and after the Amendment Effective Date, all references to the
Series 2003-4 Supplement shall be deemed to be references to the Series 2003-4
Supplement as amended hereby.
          7. This Amendment may be executed in separate counterparts by the
parties hereto, each of which when so executed and delivered shall be an
original but all of which shall together constitute one and the same instrument.
          8. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

-5-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their respective duly authorized officers as of the date
above first written.

                  CENDANT RENTAL CAR FUNDING
(AESOP) LLC, as Issuer    
 
           
 
  By:             /s/ Lori Gebron    
 
           
 
      Name: Lori Gebron    
 
      Title: Vice President    
 
                THE BANK OF NEW YORK, as Trustee and
as Series 2003-4 Agent    
 
           
 
  By:             /s/ John Bobko    
 
           
 
      Name: John Bobko    
 
      Title: Vice President    